DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 09/02/2022 was entered.
Claims 1-6 are pending in the present application, and they are examined on the merits herein.

Claim Rejections - 35 USC § 112 (Lack of Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are still rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention for the same reasons already set forth in the Office Action dated 05/12/2022 (pages 2-6).  The same rejection is restated below. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc).  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1117.  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.  ”Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1116. 
Claims 1-4 encompass a method of treating or ameliorating an inflammatory condition in a patient, comprising administering to said patient a therapeutically effective amount of a single-stranded anti-DEK DNA aptamer and a pharmaceutically acceptable carrier, wherein said anti-DEK DNA aptamer comprises 4 or less (e.g., 4, 3, 2, 1 or 0) nucleotide substitutions (not necessarily limited to single-nucleotide substitutions), deletions (not necessarily limited to single-nucleotide deletions), and/or insertions (not necessarily limited to single-nucleotide insertions) relative to a sequence of any one of SEQ ID Nos: 1, 2 and 6, wherein said anti-DEK aptamer specifically binds DEK with an affinity (Kd) of less than 20 nM, and/or has DEK antagonist activity (IC50) of less than 10 nM.  Claims 5-6 encompass a kit and a composition comprising a therapeutically effective amount of the same single-stranded anti-DEK DNA aptamer.
Apart from disclosing 3 single-stranded DNA anti-DEK aptamers having the sequence of SEQ ID NO: 1 (the 85-nucleotide DNA sequence), SEQ ID NO: 2 (the 85- nucleotide sequence) and SEQ ID NO: 6 (the 41-nucleotide sequence that is 100% identical to the sequence of nucleotides 23-63 of SEQ ID NO: 1; see attached sequence search below), and that they possess the ability to impede formation of neutrophil extracellular trap (NET) by activated human neutrophils as well as attenuating inflammation in an arthritis mouse model (see at least examples 7-8), the instant disclosure fails to provide sufficient written description for any other single-stranded anti-DEK DNA aptamer that binds DEK with an affinity of less than 20 nM and/or has DEK antagonist activity of less than 10 nM as claimed broadly for a kit, a composition and to be utilized in a treatment method.  For example, which specific 4, 3, 2 or 1 nucleotide substitutions which are not necessarily limited to single-nucleotide substitutions at which particular nucleotide residues located anywhere along the length of SEQ ID NO: 1, SEQ ID NO: 2 or SEQ ID NO: 6 are made, such that the resulting modified single-stranded anti-DEK DNA aptamer still possesses a Kd of less than 20 nM for DEK-binding affinity and/or an IC50 of less than 10 nM for DEK antagonist activity as encompassed the instant claims?  Similarly, which specific 4, 3, 2 or 1 nucleotide deletions which are not necessarily limited to single-nucleotide deletions at which particular nucleotide residues located anywhere along the length of SEQ ID NO: 1, SEQ ID NO: 2 or SEQ ID NO: 6 are made, such that the resulting modified single-stranded anti-DEK DNA aptamer still possesses a Kd of less than 20 nM for DEK-binding affinity and/or an IC50 of less than 10 nM for DEK antagonist activity as encompassed by the instant claims?  Similarly, which specific 4, 3, 2 or 1 nucleotide insertions which are not necessarily limited to single-nucleotide insertions at which particular nucleotide residues located anywhere along the length of SEQ ID NO: 1, SEQ ID NO: 2 or SEQ ID NO: 6 are made, such that the resulting modified single-stranded anti-DEK DNA aptamer still possesses a Kd of less than 20 nM for DEK-binding affinity and/or an IC50 of less than 10 nM for DEK antagonist activity as encompassed by the instant claims?  Apart from the disclosed SEQ ID NO: 1 which contains the entire SEQ ID NO: 6 in the sequence of its nucleotide residues 23-63 (nucleotides 1-22 and nucleotides 64-85 of SEQ ID NO: 1 constitute 5’ primer site and 3’ primer site, respectively; see Fig. 1 in the specification), there is no apparent sequence similarity between SEQ ID NO: 2 and SEQ ID NO: 6.  Thus, there is no apparent common core structure sequence that is shared by all of SEQ ID Nos. 1, 2 and 6 that endows them the ability to impede formation of neutrophil extracellular trap (NET) by activated human neutrophils as well as attenuating inflammation in an arthritis mouse model, which correlate to the recited properties of having a Kd of less than 20 nM for DEK-binding affinity and/or an IC50 of less than 10 nM for DEK antagonist activity.  Since the prior art before the effective filing date of the present (03/12/2015) failed to provide sufficient guidance and/or written description regarding to the above issues as evidenced at least by the teachings of Gold (WO 91/19813; IDS), Gold et al (US 5,705,337), Markovitz et al (US 2009/0004197; IDS), Mayer (Angew. Chem. Int. Ed. 48:2672-2689, 2009; IDS) and Mor-Vaknin et al (Nature Communications 8:14252; DOI:10.1038/ncomms1452, 13 pages, 2017; IDS), it is incumbent upon the instant specification to do so.  The instant specification also fails to describe a representative number of species for a broad genus of an anti-DEK DNA aptamer comprises 4 or less nucleotide substitutions, deletions, and/or insertions relative to any one of SEQ ID Nos. 1, 2 and 6, and has the recited properties to be utilized in a treatment method, in a kit and in a composition as claimed broadly.  
The claimed invention as a whole is not adequately described if the claims require essential or critical elements which are not adequately described in the specification and which are not conventional in the art as of Applicants’ filing date.  Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing, or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics, Inc., 48 USPQ2d 1641, 1646 (1998).  The skilled artisan cannot envision the detailed structure of a representative number of species for a broad genus of an anti-DEK DNA aptamer comprises 4 or less nucleotide substitutions, deletions, and/or insertions relative to any one of SEQ ID Nos. 1, 2 and 6, and has the recited properties to be utilized in a treatment method, in a kit and in a composition as claimed broadly, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a method of isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Response to Arguments
Applicant’s arguments related to the above 112(a) rejection for Lack of Written Description in the Amendment dated 09/02/2022 (pages 4-6) have been fully considered, but they are respectfully not found persuasive for the reasons discussed below.
Applicant argued basically that Applicant’s disclosure of SEQ ID Nos. 1, 2 and 6 coupled with the level of skill and knowledge in the art would clearly put an ordinary skilled artisan in possession of an anti-DEK DNA aptamer comprising 4 or less nucleotide substitutions, deletions, and/or insertions relative to a sequence of any one of SEQ ID Nos. 1, 2 and 6 of the presently claimed invention.  Applicant also cited a paragraph on page 24, lines 19-24 on “Sequence identity”, along with an example of SEQ ID NO: 6 comprising 41 nucleotides and argued that the Office consistently grant claims comprising a nucleic acid aptamer having at least 90% sequence identity with a specific SEQ ID NO. of specific length and four nucleotide substitutions, deletions and/or insertions in SEQ ID NO: 6 comprise at least 90% sequence identity with the sequence of SEQ ID NO: 6.  Applicant also argued the instant claims provide a functionally defined nucleic acid genus of anti-DEK DNA aptamers by reciting “wherein said anti-DEK DNA aptamer specifically binds DEK with an affinity (Kd) of less than 20 nM, and/or has DEK antagonist activity (IC50) of less than 10nM (10-8M)”, not a genus of nucleic acids that encode functionally defined polypeptides, and consequently aptamers of the claimed genus perform “substantially the same function” as the CAFC applies its “function-way-result” to test for adequacy of written description in In Ajinomoto Co v. Int’l Trade Commun’n.  Accordingly, the claimed physical properties common to members of the claimed anti-DEK DNA aptamer genus together with the claimed physical structures common to members of the claimed anti-DEK DNA aptamer genus suffice for a skilled artisan to distinguish the claimed genus of anti-DEK DNA aptamers from other materials, and convey a skilled artisan that the inventor had possession of the claimed invention at the time the application was filed.
First, the instant claims encompass a method of treating or ameliorating an inflammatory condition in a patient, comprising administering to said patient a therapeutically effective amount of a single-stranded anti-DEK DNA aptamer and a pharmaceutically acceptable carrier, wherein said anti-DEK DNA aptamer comprises 4 or less (e.g., 4, 3, 2, 1 or 0) nucleotide substitutions (not necessarily limited to single-nucleotide substitutions), deletions (not necessarily limited to single-nucleotide deletions), and/or insertions (not necessarily limited to single-nucleotide insertions) relative to a sequence of any one of SEQ ID Nos: 1, 2 and 6, wherein said anti-DEK aptamer specifically binds DEK with an affinity (Kd) of less than 20 nM, and/or has DEK antagonist activity (IC50) of less than 10 nM; a kit and a composition comprising a therapeutically effective amount of the same single-stranded anti-DEK DNA aptamer.  An embodiment of the claims encompasses a single stranded anti-DEK DNA aptamer having a total of 12 or less nucleotide substitutions, deletions and insertions (4 or less x 3) relative to any sequence along the sequence of SEQ ID NO: 1, 2, or 6.  A 12-nucleotide substitution-deletion-insertion combination in any sequence present in the sequence of SEQ ID NO: 6 having 41 nucleotides, for example, does not represent 90% sequence identity with the sequence of SEQ ID NO: 6 (about 71% sequence identity).
Second, apart from disclosing 3 single-stranded DNA anti-DEK aptamers having the sequence of SEQ ID NO: 1 (the 85-nucleotide DNA sequence), SEQ ID NO: 2 (the 85- nucleotide sequence) and SEQ ID NO: 6 (the 41-nucleotide sequence that is 100% identical to the sequence of nucleotides 23-63 of SEQ ID NO: 1; see attached sequence search below), and there is no apparent common core structure sequence that is shared between SEQ ID NO: 2 and SEQ ID NO: 1/SEQ ID NO: 6; the instant specification fails to provide sufficient written description for any other single-stranded anti-DEK DNA aptamer that binds DEK with an affinity of less than 20 nM and/or has DEK antagonist activity of less than 10 nM as encompassed by the instant claims.  For example, which specific 4, 3, 2 or 1 nucleotide substitution(s), deletion(s), or insertion(s) at which particular nucleotide residues located anywhere along the length of SEQ ID NO: 1, SEQ ID NO: 2 or SEQ ID NO: 6 are made, particularly within the 41-nucleotide-sequence of SEQ ID NO: 6, such that the resulting modified single-stranded anti-DEK DNA aptamer still possesses a Kd of less than 20 nM for DEK-binding affinity and/or an IC50 of less than 10 nM for DEK antagonist activity as required by the instant claims, let alone for a single-stranded anti-DEK DNA aptamer with a total of 12 nucleotide substitution-deletion-insertion combination in any sequence of any one of SEQ ID Nos. 1, 2 and 6?  There is no evidence of record indicating that any sequence of any one of SEQ ID Nos. 1, 2 and 6 is amenable for any modification (e.g., substitution, deletion, insertion and/or combination thereof) without affecting the recited properties (e.g., specifically binds DEK with an affinity of less than 20 nM and/or a DEK antagonist activity of less than 10 nM).  Please also note that SEQ ID Nos. 1, 2 and 6 are randomized DNA sequences that have been generated and selected for the desired properties. Since the prior art before the effective filing date of the present (03/12/2015) failed to provide sufficient guidance and/or written description regarding to the above issues as evidenced at least by the teachings of Gold (WO 91/19813; IDS), Gold et al (US 5,705,337), Markovitz et al (US 2009/0004197; IDS), Mayer (Angew. Chem. Int. Ed. 48:2672-2689, 2009; IDS) and Mor-Vaknin et al (Nature Communications 8:14252; DOI:10.1038/ncomms1452, 13 pages, 2017; IDS), it is incumbent upon the instant specification to do so.  Additionally, the instant specification also fails to describe a representative number of species for a broad genus of an anti-DEK DNA aptamer comprises 4 or less nucleotide substitutions, deletions, and/or insertions relative to any one of SEQ ID Nos. 1, 2 and 6, and has the recited properties to be utilized in a treatment method, in a kit and in a composition as claimed broadly.  
Third, the mere disclosure of a paragraph on “Sequence identity” is not deemed to be sufficient to satisfy the Written Description requirement for the issues discussed in the preceding paragraphs.  Nor does Applicant’s argument that the Office consistently granted claims comprising a nucleic acid aptamer having at least 90% sequence identity with a specific SEQ ID NO. of specific length (without citing any specific examples).  It is also noted that none of the instant claims recites that a single-stranded anti-DEK DNA aptamer is at least 90% sequence identity to any one of SEQ ID Nos. 1, 2 and 6; and the instant claims are also not necessarily limited only to a single-stranded anti-DEK DNA aptamer is at least 90% sequence identity to any one of SEQ ID Nos. 1, 2 and 6.
Fourth, regardless whether all members of the functionally defined nucleic acid genus binds “DEK with an affinity (Kd) of less than 20 nM, and/or has DEK antagonist activity (IC50) of less than 10nM, the issue remains that the specification fails to provide sufficient written description of these members or a representative number of species for these members, that possess the recited properties.  Please note that adequate written description requires more than a mere statement that it is part of the invention and reference to a method of isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483. 
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are still rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,138,486 (IDS) for the same reasons already set forth in the Office Action dated 05/12/2022 (pages 6-7).  The same rejection is restated below. 
Although the claims at issue are not identical, they are not patentably distinct from each other because a method of treating or ameliorating an inflammatory condition in a patient, comprising administering to said patient a therapeutically effective amount of a single-stranded anti-DEK DNA aptamer, and a pharmaceutically acceptable carrier, wherein said anti-DEK DNA aptamer is SEQ ID NO:1, SEQ ID NO:2 or SEQ ID NO:6; a kit and a composition comprising a therapeutically effective amount of the same single-stranded anti-DEK DNA aptamer in U.S. Patent No. 10,138,486 anticipate the claimed genus in the application being examined and, therefore, a patent to the genus would, necessarily, extend the rights of the species or sub- should the genus issue as a patent after the species of sub-genus.

In the Amendment filed on 09/02/2022 (page 6), it is indicated that Applicant will consider filing a Terminal Disclaimer when an allowable subject matter is identified.  
Conclusions
 	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1631                                                                                                                                                                                             


Sequence 1, 
Patent No. 10138486



  Query Match             100.0%;  Score 41;  DB 2;  Length 85;
  Best Local Similarity   100.0%;  
  Matches   41;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GGGGTTAAATATTCCCACATTGCCTGCGCCAGTACAAATAG 41
              |||||||||||||||||||||||||||||||||||||||||
Db         23 GGGGTTAAATATTCCCACATTGCCTGCGCCAGTACAAATAG 63